EXHIBIT 10.19

HEALTHSTREAM, INC.

RESTRICTED SHARE UNIT AGREEMENT

This RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered into
as of the [●] day of December, 2016 (the “Grant Date”), between HealthStream,
Inc., a Tennessee corporation (together with its Subsidiaries and Affiliates,
the “Company”), and Michael Sousa (the “Grantee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
HealthStream, Inc. 2016 Omnibus Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) is responsible for administering the Plan and has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant an award of the RSUs (as defined below) as a “Restricted
Share Unit Award” as defined by and pursuant to the terms of the Plan, and
pursuant to the terms set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

1.    Grant of Restricted Share Unit Award.

1.1    The Company hereby grants to the Grantee an award (“Award”) of 4,250
Restricted Share Units (“RSUs”) on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. Each RSU shall have a value
equal to the Fair Market Value of one Share. A bookkeeping account will be
maintained by the Company to keep track of the RSUs.

1.2    The Grantee’s rights with respect to any unvested portion of the Award
shall remain forfeitable at all times prior to the dates on which the RSUs shall
vest in accordance with Section 2 hereof. This Award may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by
Grantee other than by will or the laws of descent and distribution.

2.    Vesting and Payment.

Vesting. Up to 4,250 of the RSUs subject to this Award shall vest on March 15,
2020 (the “Vesting Date”), as follows, subject to the time-based vesting
condition set forth in the last sentence of this Section 2.1, and based on the
extent of the satisfaction of the Performance Criteria (as defined on Exhibit A)
for the period beginning on January 1, 2017 and ending December 31, 2019, as
referenced on Exhibit A. Notwithstanding the foregoing or anything contained
herein to the contrary (but subject to Section 2.2 below), this Award shall not
become vested as to any RSUs that have not vested as of the time of the
Grantee’s termination of employment with the Company for any reason and Grantee
shall forfeit any unvested RSUs as of the date of such termination of
employment.

2.1    Change in Control. Notwithstanding the foregoing, except as may otherwise
be determined by the Committee, upon the occurrence of a Change in Control (as
defined in the Plan), this Award shall become vested immediately prior to a
Change in Control as to 100% of the RSUs for which the Vesting Date has not yet
occurred (it being understood that, in such circumstance, Grantee will not be
entitled to any RSUs that have not vested in respect of any Vesting Dates
preceding the occurrence of the Change of Control).

2.2    Settlement. The Grantee shall be entitled to settlement of the RSUs
subject to this Award at the time that such RSUs vest pursuant to Section 2.1 or
Section 2.2, as applicable. Such settlement shall be made as promptly as
practicable thereafter (but in no event after the fifteenth day following the
applicable vesting date, or in the case of a Change in Control, the date of the
occurrence of the Change in Control) through the issuance of Shares to the
number of such vested RSUs. Any settlement of RSUs granted pursuant to this
Award shall be made in Shares as evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
agent in the name of the Grantee who has become vested in such Shares (or, if
requested by the Grantee, a stock certificate evidencing such Shares).
Notwithstanding the foregoing, if this Award vests in connection with a Change
in Control and the Shares issuable in connection with such vesting subsequently
have been converted into or have other been transferred in exchange for other
consideration in connection with such Change in Control, Grantee will be
entitled to receive such other consideration in lieu of the converted or
transferred Shares. The Grantee will not be entitled to any dividend equivalent
or voting rights with regard to the RSUs.

2.3    Withholding Obligations. Prior to the settlement of any RSUs subject to
this Award, Grantee shall provide (i) full payment (in cash or by check or by a
combination thereof) to satisfy the minimum Withholding Tax Obligation (as
defined below) with respect to which the Award or portion thereof shall settle
or (ii) subject to compliance with applicable Legal Requirements, indication
that the Grantee elects to tender to the Company Shares owned by the Grantee (or
by the Grantee and his or her spouse jointly) and purchased and held for the
requisite period of time as may be required to avoid the Company’s incurring an
adverse



--------------------------------------------------------------------------------

accounting charge, based on the Fair Market Value of such Shares on the payment
date necessary to satisfy the minimum Withholding Tax Obligation that would
otherwise be required to be paid by the Grantee to the Company pursuant to
clause (i) of this Section 2.4, or (iii) notwithstanding the foregoing and
unless notice to the contrary is given to the Grantee by the Company, the number
of Shares that would otherwise be issued to the Grantee upon settlement of the
Award (or portion thereof) reduced by a number of Shares having an aggregate
Fair Market Value, on the date of such issuance, equal to the payment to satisfy
the minimum Withholding Tax Obligation that would otherwise be required to be
made by the Grantee to the Company pursuant to clause (i) of this Section 2.4.
Any social security calculation or other adjustments discovered after the net
Share payment described in clause (iii) of this Section 2.4 hereof will be
settled in cash, not in Shares. For the avoidance of doubt, the Company may
satisfy the Grantee’s withholding obligation from the Grantee’s other
compensation which may be payable by the Company, including any withholding
obligation which may not be satisfied though the procedures identified in this
Section 2.4. For purposes hereof, the “Withholding Tax Obligation” means the
minimum amount necessary to satisfy Federal, state, local or foreign withholding
tax requirements, if any, in connection with vesting of the Award; provided,
however, that, in the discretion of the Company, the Company may allow the
Grantee to withhold an additional amount or additional number of Shares to
satisfy an additional amount of withholding taxes up to the maximum individual
statutory tax rate in the applicable jurisdiction, but only if such additional
withholding, or the discretion to elect such additional withholding, does not
result in adverse accounting treatment of this Award to the Company. Vesting of
the Award (or portion thereof) will result in taxable compensation reportable on
the Grantee’s W-2 in year of vesting.

3.    No Right to Continued Service. Nothing in this Agreement or the Plan shall
be interpreted or construed to confer upon the Grantee any right to continue
service as an officer or employee of the Company.

4.    Adjustments. The provisions of Section 4.2 and Section 14.3 of the Plan
are hereby incorporated by reference, and the RSUs are subject to such
provisions. Any determination made by the Committee pursuant to such provisions
shall be made in accordance with the provisions of the Plan and shall be final
and binding for all purposes of the Plan and this Agreement.

5.    Administration Subject to the Plan. The Grantee hereby acknowledges
receipt of a copy of (or an electric link to) the Plan and agrees to be bound by
all the terms and provisions thereof. The terms of this Agreement are governed
by the terms of the Plan, and in the case of any inconsistency between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall govern.
The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Grantee, the Company and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award.

6.    Modification of Agreement. Subject to the restrictions contained in the
Plan and applicable law (including compliance with Section 409A of the Code),
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the RSU, prospectively or
retroactively.

7.    Section 409A. Notwithstanding anything herein to the contrary, to the
maximum extent permitted by applicable law, the settlement of the RSUs to be
made to the Grantee pursuant to this Agreement is intended to qualify as a
“short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Regulations and
this Agreement shall be interpreted consistently therewith. However, in any
circumstances where the settlement of the RSUs may not so qualify, the Committee
shall administer the grant and settlement of such RSUs in strict compliance with
Section 409A of the Code. Further, notwithstanding anything herein to the
contrary, to the extent that this Award constitutes deferred compensation for
purposes of Section 409A of the Code (i) no RSU payable upon the Grantee’s
termination of service shall be issued, unless Grantee’s termination of service
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (ii) if at the time of a Grantee’s
termination of employment with the Company and all “service recipients” (as
defined in the applicable provision of the Treasury Regulations), the Grantee is
a “specified employee” as defined in Section 409A of the Code, and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of service is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Grantee) to the minimum extent necessary to
satisfy Section 409A of the Code until the date that is six months and one day
following the Participant’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code), if such payment
or benefit is payable upon a termination of employment. Each payment of RSUs
constitutes a “separate payment” for purposes of Section 409A of the Code.
Notwithstanding any other provision of this Agreement or the Plan to the
contrary, to the extent that this RSU Agreement constitutes deferred
compensation for purposes of Section 409A of the Code, a “Change in Control” for
purposes of this Agreement shall be defined as set forth in Section
1.409A-3(i)(5) of the Treasury Regulations. Notwithstanding the foregoing,
Company does not warrant that this RSU will qualify for favorable tax treatment
under Section 409A of the Code or any other provision of federal, state, local
or foreign law. The Company shall not be liable to Grantee for any tax,
interest, or penalties that the Grantee might owe as a result of the grant,
holding, vesting, exercise, or payment of the RSUs.

 

2



--------------------------------------------------------------------------------

8.    No Right to Continued Employment. The grant of the RSU shall not be
construed as giving the Grantee the right to be retained in the service of the
Company, and the Company may at any time dismiss the Grantee from service, free
from any liability or any claim under the Plan.

9.    Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

10.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Tennessee
without giving effect to the conflicts of law principles thereof, except to the
extent that such laws are preempted by Federal law.

11.    Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

12.    Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.

13.    Rights as a Shareholder. Grantee shall not have voting or any other
rights as a shareholder of the Company with respect to the RSUs. Grantee will
obtain voting and other rights as a shareholder of the Company upon any
settlement of the RSUs in Shares.

14.    Notices. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

  To the Company: HealthStream, Inc.

Cummins Station, Suite 450

209 10th Avenue South

Nashville TN 37203

 

  To the Grantee: The address then maintained with respect to the Grantee in the
Company’s records.

 

3



--------------------------------------------------------------------------------

[signature page to Restricted Share Unit Award Agreement]

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the day and year first above written.

 

HEALTHSTREAM, INC.: By:                                        
                                             Robert A. Frist, Jr. Chief
Executive Officer GRANTEE:

 

Michael Sousa

 

4



--------------------------------------------------------------------------------

Exhibit A

Performance Criteria

For purposes of this Award, performance will be measured for the period
beginning on January 1, 2017 and ending on December 31, 2019 (the “Performance
Period”). The performance criteria (the “Performance Criteria”) for the
Performance Period shall be determined by the Committee and communicated to
Grantee and shall be based on certain financial performance targets of the
business unit over which Grantee is President being achieved during the
Performance Period.

 

5